ORDER
Pursuant to N.C.G.S. § 15A-1418, defendant’s Motion for Appropriate Relief filed in this Court on 28 April 2003 is allowed for the limited purpose of entering the following order:
Defendant’s Motion for Appropriate Relief sets forth the following two claims which are opposed by the State:
1. The trial court lacked jurisdiction to impose a death sentence upon Ronald Lee Poindexter, a/k/a/ Sam Pugh, a person with mental retardation; the death sentence violates state, federal, and international law, and must be vacated.
2. Ineffective assistance of trial counsel requires that defendant receive a new trial or, in the alternative, that his death sentence be vacated and the case remanded for the trial court either to impose a sentence of life imprisonment without parole, or to hold a new sentencing hearing.
Defendant’s Motion for Appropriate Relief is hereby remanded to the Superior Court, Randolph County, for resolution of the issues raised by defendant’s Motion for Appropriate Relief and the defenses raised by the State.
It is further ordered, within ninety days from the entry of this order, that an evidentiary hearing be held on the aforesaid motion and that the resulting order containing the findings of fact and conclusions of law of the trial court determining the motion be transmitted to this Court so that it may proceed with the appeal or enter such other appropriate order as required. Time periods for perfecting or proceeding with the appeal are tolled pending receipt of the order of disposition of the motion in the trial division.
By order of the Court in Conference, this the 22nd day of May, 2003.
Brady, J. For the Court